Citation Nr: 1711827	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  12-22 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension to include due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970, to include service in the Republic of Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
The Veteran testified at an August 2013 Board hearing. A transcript of the hearing was created and is associated with the claims file. In July 2015 the Veteran was notified that the Judge who conducted that hearing was no longer with the Board. The Veteran was offered the opportunity for a new hearing but declined.

In August 2015 the Board remanded the issue for evidentiary development. The case has now been returned to the Board for further appellate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his hypertension was caused by exposure to Agent Orange during service in Vietnam. The August 2015 Board remand ordered a new VA examination with regard to the etiology of the Veteran's hypertension. 

Significantly, there was not substantial compliance with the prior remand directives.  A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). The Board therefore stresses the importance that the following directives be carefully followed, in order to allow for a final resolution of this issue.

The August 2015 Board remand specified that a VA cardiologist must address the etiology of the Veteran's hypertension, to include whether the disorder was due to in-service exposure to Agent Orange or other herbicides. The Remand directed that the cardiologist was to consider and comment on the National Academy of Sciences' conclusion that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension. The Board directed that the cardiologist conduct a full review of the VBMS and Virtual VA files, and specify that such review was completed in his or her report. Finally, the Board ordered that the cardiologist provide a complete rationale for any opinion offered.

The December 2015 VA examiner failed to address the etiology of the Veteran's hypertension, but rather opined that the appellant was in excellent health and not a candidate for compensation or pension due to heart problems. In a subsequent June 2016 addendum opinion, the examiner stated only that the Veteran's hypertension was due to "essential hypertension" rather than Agent Orange, but gave no rationale for that conclusion, in contravention of the remand instruction that a full rationale be provided. Moreover, neither the December 2015 VA examination, nor the June 2016 addendum opinion indicated any review of VBMS or Virtual VA, and neither gave express consideration to the conclusions of the National Academy of Sciences, as required by the remand instructions. 

As the review conducted by the examiner was not in accordance with the remand orders of the Board, the case must be remanded for additional development to bring the examination report into compliance with those orders. See Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent VA treatment records, including all records from the Dallas VA Medical Center since February 2017. All records received should be associated with the claims file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

2. Send to the Veteran and his representative a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any pertinent private treatment records related to the treatment of hypertension which have yet to be submitted to VA.

3. The appellant should be invited to submit any evidence that may corroborate his allegation of a nexus between any in-service exposure to Agent Orange or other herbicides and his current hypertension.  In particular he is invited to submit a well-reasoned medical opinion showing that it is at least as likely as not (50 percent probability or more) that his diagnosed hypertension resulted from his active-duty military service.

4. After completing the development above, the Veteran's entire VBMS and Virtual VA electronic claims files should be furnished to a different cardiologist than the physician who conducted the December 2015 examination. The physician must review the Veteran's entire VBMS and Virtual VA electronic claims file. A notation to the effect that this record review took place must be included in the physician's report.

Following the examination and a review of the Veteran's entire VBMS and Virtual VA electronic claims files, the cardiologist must state whether it is at least as likely as not (50 percent probability or more) that hypertension is related to the appellant's military service, to include his exposure to Agent Orange or other herbicides.

The examiner must explicitly comment on the National Academy of Sciences conclusion that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension. See National Academy of Sciences Institute of Medicine, Veterans & Agent Orange: Update 2010 (2012). https://www.nap.edu/read/13166/chapter/12 

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the VBMS electronic file.

If the requested opinion cannot be rendered without resorting to speculation, the physician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

5. The AOJ must then review the aforementioned report to ensure that it is in COMPLETE compliance with the directives of this REMAND, and that the examiner has documented consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

6. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


